EXHIBIT 23. 1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on FormS-8 (Nos.333-190854, 333-20165, and 333-152573) of Northwest Pipe Company of our report dated March9, 2017, relating to the consolidated financial statements and the financial statement schedule of Northwest Pipe Company and Subsidiaries (the “Company”) as of and for the year ended December31, 2016, and the effectiveness of the Company’s internal control over financial reporting, appearing in this Annual Report on Form10-K of Northwest Pipe Company for the year ended December31, 2016. /s/ Moss Adams LLP Portland, Oregon March 9, 2017
